Carpenter, J.
That the defendant, on or about the 5th day of July, 1865, constituted Osborne his agent to purchase the wool in question, cannot be denied. It is equally clear that he was a special and not a general agent. ‘ Whether the agency continued until the 19th day of July, when the wool was purchased, and, if it did not, whether the plaintiff was bound to take notice of its limited and qualified nature, are questions which do not necessarily arise in the case. Those questions might have been important, had the defendant immediately, or within a reasonable time after the wool came into his possession, notified the plaintiff that he refused to accept the same. But we are -satisfied that the defendant retained the goods; without notice to the plaintiff, an unreasonable time, and that that was equivalent to an acceptance, and is decisive of the case.
The wool was delivered on the defendant’s premises on the-*3520th day of Jiuy. Three days afterward lie wrote to Ms agent that be refused to accept the wool. A few days after that, he met him and repeated tlio notice toibally, and further informed him that the wool was- sul jeet to his order. Six or eight weeks after the delivery of the wool, the plaintiff, for the first time, was notified by Osborne that the defendant refused to accept it; and a few days afterward the parties met, and the defendant notified the plaintiff of his refusal to accept, and that the wool was subject to his order. In the meantime the wool had depreciated in value two cents per pound.
No reason is given, or suggested even, in the finding, why the defendant did not at once, instead of waiting three days, notify Osborne that he should not accept the wool, and request him to inform the plaintiff. ■ The letter sent does not appear to have contained any request that he, Osborne, should notify the vendor, nor any inquiry as to Ms name and address; and when the defendant and Osborne met a few days afterward, nothing was said by either party in respect to the name and residence of the plaintiff. Nor does it appear that the defendant used any diligence whatever to ascertain who delivered the wool, and to notify Mm that it was not accepted.
It is to be observed that the defendant made no objection to the quantity or quality of the wool, and therefore no time was required for examination; but Ms refusal to accept was solely for the reason that it was not purchased and delivered within the time authorized, nor till after he had closed the business for the season. It was his duty therefore to give¿' notice immediately. Had he known the name and residence of the plaintiff, in the absence of any special circumstances requiring or justifying delay, it would not be unreasonable to require Mm to write as early as the day after the wool was received. A delay of three days, unexplained, would have been unreasonable.
Ignorance of the plaintiff’s name cannot excuse the delay. He had the means of knowing. He knew his agent, and Ms agent knew the plaintiff. A letter through his agent would in a short time have reached the plaintiff. Moreover it ap*36pears that the defendant, on or about the 5th day of July, was informed that Mr. Treadwell,' of New Fairfield, the plaintiff, had in his possession the sheep, the wool from which he desired to purchase. The partios lived only ten or twelve miles from each other, and it is quite probable that an inquiry of some of his neighbors would have given him at once the necessary information. But all those means and facilities for knowing the plaintiff, and communicating, with him, were entirely neglected. So far was he from using due diligence, that he used no diligence whatever. The result was that the plaintiff was permittee^ to remain in ignorance of the real facts, and to suppose that his wool was sold, for a period of more than six weeks. It surely can require no argument to show that he must sustain an injury, without fault or negligence on his, part, if this defence is successful.
The notice to Osborne cannot be regarded as notice to the plaintiff. Osborne was in no sense the plaintiff’s agent. He was not bound to notify the plaintiff, and the defendant had no .reasonable grounds for supposing that he would do so, especially as there was no request to that effect.
We think therefore that the Superior Court decided correctly, in holding, upon these facts, that the delay to give notice was unreasonable, and equivalent to an acceptance by the defendant, and .therefore that he is liable in this action.
There is no error in the judgment.
In this opinion the other judges concurred.